EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Munsell on 7/26/21.
The application has been amended as follows: 
1.  (Currently amended) An upright vacuum cleaner comprising:
a blower for entraining debris into an airstream and into a removable filter assembly;
a filter housing having an access door to allow the removable filter assembly to be attached and removed from the vacuum cleaner;
a filter mount for connecting the removable filter assembly, the filter mount comprising: 
a body;
a filter mount cover plate, the filter mount cover plate being adjustable between an open position and a closed position in which the filter mount cover plate is sealed to the body, the filter mount cover plate attachable to the removable filter assembly; and
a microswitch connected to the blower to selectively enable operation of the blower when the filter assembly is connected to the filter mount cover plate and the filter mount cover plate is in the closed position.  
2.  (Original) The upright vacuum cleaner of claim 1 wherein the filter mount cover plate is pivotally connected to the filter mount body.
3.  (Currently amended) The upright vacuum cleaner of claim 1 including [[a]] the removable filter assembly to filter and collect debris from an airstream.

5.  (Original) The upright vacuum cleaner of claim 1 wherein the filter mount cover plate includes a slot for receiving a flanged connection of the removable filter assembly.  
6.  (Original) The upright vacuum cleaner of claim 5 wherein the microswitch is disposed on the upright vacuum cleaner to be contacted by the flanged connection of the removable filter assembly when the filter mount cover plate is in the closed position, the microswitch being adapted to enable operation of the blower in response to being contacted by the flanged connection of the removable filter assembly. 
7.  (Original) The upright vacuum cleaner of claim 1 further comprising a cleaning head for removing debris from a floor and into the vacuum cleaner.
8.  (Original) The upright vacuum cleaner of claim 1 further comprising a motor assembly for powering the blower, the microswitch being connected to the motor assembly to selectively enable operation of the blower when the filter assembly is attached to the filter mount cover plate and the filter mount cover plate is in the closed position, and wherein the upright vacuum cleaner is adapted to selectively operate using direct current (DC) power or AC power.
9. (Currently amended) The upright vacuum cleaner of claim 1 
10. (Currently amended) A vacuum cleaner comprising:
a removable filter assembly; 
a filter housing having an access door to allow the removable filter assembly to be attached and removed from the vacuum cleaner;
a blower for entraining debris into an airstream and into the removable filter assembly;
a motor assembly for powering the blower;

a body;
a filter mount cover plate, the filter mount cover plate being adjustable between an open position and a closed position; and
a microswitch connected to the blower to selectively enable operation of the blower when the filter assembly is connected to the filter mount cover plate and the filter mount cover plate is in the closed position.  
11.  (Original) The vacuum cleaner of claim 10 wherein the filter mount cover plate is sealed to the filter mount body when in the closed position.
12.  (Original) The vacuum cleaner of claim 10 wherein the removable filter assembly is attached to the filter mount cover plate. 
13.  (Original) The vacuum cleaner of claim 12 wherein the filter mount cover plate includes a slot for receiving a flanged connection of the removable filter assembly.  
14.  (Original) The vacuum cleaner of claim 13 wherein the microswitch is disposed on the vacuum cleaner to be contacted by the flanged connection of the removable filter assembly when the filter mount cover plate is in the closed position. 
15.  (Original) The vacuum cleaner of claim 10 further comprising a cleaning head for removing debris from a floor and into the vacuum cleaner.
16.  (Original) The vacuum cleaner of claim 15 wherein the microswitch is connected to the motor assembly to selectively enable operation of the blower when the filter assembly is attached to the filter mount cover plate and the filter mount cover plate is in the closed position, and wherein the upright vacuum cleaner is adapted to selectively operate using direct current (DC) power or AC power.
17.  Cancelled  
18.  (Original) The vacuum cleaner of claim 10 wherein the microswitch is connected to the motor assembly to selectively enable operation of the blower when the filter assembly is attached 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eriksson (US 4,001,912) in view of Baek (US 2013/0232718) does not include a vacuum cleaner comprising a filter housing having an access door to allow the removable filter assembly to be attached and removed from the vacuum cleaner, as recited in claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ANDREW A HORTON/Primary Examiner, Art Unit 3723